DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 3 is a relative term which renders the claim indefinite. The term “65 µin Ra” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Examiner has no means of ascertaining how close to “65 µin Ra” a number must be to be “about” “65 µin Ra”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heister et al. 2017/0040205 and in view of Bonora et al. 7,293,811.
In Re Claims 1, 4, 5 and 8-10, Hiester et al. teach an end effector configured to support a substrate, comprising:												an end effector body (200) having a top surface (top of 200, Fig. 2) and a bottom surface (Bottom of 200, Fig. 2), a recess (recess shown for 512, Fig. 5) extending into the end effector body from the bottom surface and an aperture (opening at 404, Fig. 5) formed in the end effector body and extending between the top surface and the recess;							a contact pad (504) disposed on the end effector body, the contact pad further comprising a contact pad head (508) having a contact surface (508) configured to contact the substrate, (Paragraph 18) and a shaft (516) coupled to the contact pad head and received in the aperture and extending into the recess, the shaft including a shaft indent (indent shown at 404 opening, Fig. 5) formed between an underside of the contact pad head and a shaft end (Bottom of 516);
Hiester et al. do not teach a circular securing member of a circular shape that encircles the shaft and is seated in the shaft indent to secure the contact pad of the end effector body.
However, Bonora et al. teach a circular securing member (454, Fig. 11) of a circular shape that encircles the shaft (418, Fig. 11) and is seated in the shaft indent (See indent for 454, Fig. 11) to secure the contact pad (414) of the end effector body; 									wherein the contact pad comprises an electrically driven-conductive material (Column 2, Lines 27-35); and 													wherein the contact pad comprises an electrically-conductive material chosen from a group consisting of a metal doped ceramic, silicon carbide, stainless steel, aluminum , and nickel plated aluminum (See Column 2, Lines 27-35); 										wherein the annular groove (annular groove shown in 418, Fig. 11) comprises a surface contour with a common bottom radius; (see radius of annular groove in 418, Fig. 11) and					wherein when the circular securing member is seated in the shaft indent, the circular securing member contacts a seating surface of the recess.  (See 454 contacting a seating surface of the recess in Fig. 11) and 													wherein the circular securing member is compressed against the seating surface.  (See Fig. 11) 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a circular securing member of a circular shape that encircles the shaft in the end effector of Hiester as taught by Bonora et al. in order to secure the contact pad to the end effector (Column 9, Lines 20-25).
Regarding Claim 2, Hiester teaches a contact surface comprising a domed shape (304, Fig. 3) Hiester is silent concerning a radius of curvature of from 8 mm to 20 mm. It would have been obvious to one of ordinary in the art at the time of the invention was made to use a domed shape having a radius of curvature of from 8 mm to 20 mm in order to reduce damage to the wafer, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. /n re Aller, 105 USPQ 233.
In Re Claim 3, as best understood, Hiester et al. teach a contact surface having a surface roughness of from 45 µin Ra to about 65 µin Ra.  (The surface roughness is in the range of about 65 µin Ra.)
Regarding Claim 6, Hiester et al. teach three contact pads (at 404, Fig. 4). Hiester et al. is silent concerning Ti-doped alumina. However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to make the contact pad out of Tl-doped aluminum, in order to balance the need for surface protection of the wafer and retention of the wafer, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In Re Claim 7, Hiester et al. teach wherein the shaft indent comprises an annular groove (see annular groove filled by 404, Fig. 5).
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al./Bonora et al. as applied to Claim 1 and in view of Kent 7,384,083.
In Re Claims 11-14, Hiester et al./Bonora et al. teach the end effector of Claim 1 as discussed above.
Hiester et al./Bonora et al. are silent concerning the circular securing member comprising an elastomer O-ring.
However, Kent teaches a circular securing member comprising an O-Ring (209); and			wherein the circular securing member (209, Fig. 5) comprises an inside diameter that is less than an outside diameter of the shaft (215, Fig. 5); and								wherein the circular securing member comprises an inside diameter that is less than a minimum diameter of the shaft indent. (See Fig. 5)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a circular securing member comprising an O-Ring in the end effector of Hiester et al./Bonora et al. as taught by Kent in order to use a readily available circular securing member.
Regarding Claim 12, Kent is silent concerning the circular securing member comprising a perfluoroelastomer. However, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to use a circular securing member comprising a perfluoroelastomer, in order handle thermal stresses and still hold the contact pad, since it has been held to be within the general skill to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al./Bonora et al. as applied to Claim 1 and in view of Yawaza et al. 6,739,638.
In Re Claim 15, Hiester et al./Bonora et al. teach the end effector of Claim 1 as discussed above.
Hiester et al./Bonora et al. do not teach a top surface comprising a spot face raised from an underlying planar surface of the end effector body.
However, Yawaza et al. teach a top surface (7, Fig. 1) comprises a spot face (7) raised from an underlying planar surface (5b) of the end effector body (14).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use top surface comprising a spot face in the end effector of Hiester et al./Bonora et al. as taught by Yawaza et al. in order to protect the wafer from scratches.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hiester et al./Bonora et al. as applied to Claim 1 and in view of Sanemasa et al. 2009/0236786.
In Re Claims 17 and 18, Hiester et al./Bonora et al. teach the end effector of Claim 1 as discussed above.
Hiester et al./Bonora et al. do not teach do not teach the circular securing member comprising a coil spring.
However, Sanemasa et al. teach the circular securing member comprising a coil spring (17, Fig. 4); and												wherein the circular securing member comprises a conical coil spring (17).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a circular securing member comprising a coil spring in the end effector of Hiester et al./Bonora et al. as taught by Sanemasa et al. in order to secure the contact head.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heister et al. 2017/0040205 and in view of Bonora et al. 7,293,811.
In Re Claim 19, Hiester et al. teach a contact pad adapted to be secured to an end effector body of an end effector, comprising:										a contact pad head (508) having a contact surface (surface of 508, Fig. 5) configured to contact a substrate (612);												a shaft (516) coupled to the contact pad head, the shaft including a shaft indent (indent shown in 512 filled by 404, Fig. 5) formed between an underside of the contact pad head and a shaft end; (See Fig. 5)											
Hiester et al. do not teach a circular securing member of a circular shape that encircles the shaft and is seated in the shaft indent and configured to secure the contact pad to the end effector body.
However, Bonora et al. teach a circular securing member (454, Fig. 11) of a circular shape that encircles the shaft (418, Fig. 11) and is seated in the shaft indent (See indent for 454, Fig. 11) to secure the contact pad (414) of the end effector body;
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add a circular securing member to the contact pad of Hiester et al. as taught by Bonora et al. in order to retain the contact pad on the body through the thermal cycle.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Heister et al. 2017/0040205 and in view of Bonora et al. 7,293,811.
In Re Claim 20, Hiester et al. teach a method of maintaining an end effector adapted to transport a substrate in electronic device manufacturing comprising:				providing an end effector body (400) of the end effector having a top surface (top of 400) and a bottom surface (bottom of 400), a recess (see recess of Fig. 5) extending into the end effector body from the bottom surface, and an aperture (404) extending between the top surface and the recess;		providing a contact pad (504) having a contact pad head (508) with a contact surface (surface of 508) configured to contact and support the substrate (612), and a shaft (516) coupled to the contact pad head, the shaft including a shaft indent (indent of 512, Fig. 5) formed between an underside of the contact pad head and a shaft end; (See Fig. 5)
Hiester et al. do not teach providing a circular securing member; inserting the shaft through the aperture and into the recess; and securing the circular securing member of a circular shape that encircles the shaft and is seated in the shaft indent to secure the contact pad to the end effector body.
However, Bonora et al. teach providing a circular securing member (454); inserting the shaft (418) through the aperture (See aperture for in 400, Fig. 11) and into the recess (See underside recess of 400, Fig. 11); and securing the circular securing member around the shaft and seated in the shaft indent (See indent of 418, Fig. 11) to secure the contact pad to the end effector body. (See Fig. 11)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to add providing a securing member to the method of Hiester et al. as taught by Bonora et al. in order to secure the contact pad to the end effector (Column 9, Lines 20-25).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN F MYERS whose telephone number is (571)270-1160. The examiner can normally be reached M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GLENN F. MYERS
Examiner
Art Unit 3652



/GLENN F MYERS/               Examiner, Art Unit 3652